Citation Nr: 1541093	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  11-31 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for asbestosis for purposes of accrued benefits.

2.  Entitlement to an evaluation in excess of 40 percent for bilateral hearing loss for purposes of accrued benefits.

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities for purposes of accrued benefits.  

4.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1948 to August 1952.  The Veteran died on April [redacted], 2012.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in June 2010, March 2011, December 2011, and August 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, Montgomery, Alabama, and Milwaukee, Wisconsin, respectively.  The case has since been returned to the RO in Montgomery, Alabama.

In the June 2010 rating decision, the RO denied service connection for asbestosis.  In the March 2011 rating decision, the RO denied an evaluation in excess of 40 percent for bilateral hearing loss.  In the December 2011 rating decision, the RO denied a TDIU.  The Veteran died during the pendency of the appeal in April 2012.  The appellant, the Veteran's widow, was determined to be a valid substitute claimant in a January 2013 statement of the case, and the appeal is continued.  

In a September 2014 correspondence, the Appellant withdrew her request for a Board hearing.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  Claims of entitlement to service connection for asbestosis, an evaluation higher than 40 percent for bilateral hearing loss, and for a TDIU were pending at the time of the Veteran's death, and a claim for accrued benefits was received within one year after his death.  

2.  The Veteran does not have a current diagnosis for asbestosis. 

3.  The Veteran has at worst, Level IX in the right ear and Level VI in the left ear.

4.  The evidence does not demonstrate that the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.  

5.  The Veteran died on April [redacted], 2012.  The certificate of death lists the immediate cause of death as cardiopulmonary arrest due to gastrointestinal hemorrhage.  

6.  At the time of his death, the Veteran was service-connected for bilateral hearing loss and tinnitus.  

7.  The evidence does not demonstrate that a service-connected disability was the immediate, or underlying cause of the Veteran's death, nor was a service-connected disability etiologically related to the cause of the Veteran's death.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for asbestosis have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for an evaluation in excess of 40 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2015).

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).

4.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of death, section 5103(a) notice must be tailored to the claim. The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. A DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted. Where a claimant submits a detailed application for benefits, VA must provide a detailed response. Hupp v. Nicholson, 21 Vet. App. 342 at 352-353 (2007).  The Board is cognizant that in a DIC case, VA must also, as part of the duty to assist, "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit." 38 U.S.C. § 5103A(a)(1) ; Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).



The Board finds that the notice requirements have been satisfied by letters in February 2010, January 2011, November 2011, and June 2012. 

The Board also concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  In addition, the Veteran underwent VA examinations in May 2010, December 2010, and November 2011 for his claimed asbestosis service connection claim, bilateral hearing loss increased evaluation claim, and TDIU claim.  

The Appellant was not afforded a VA opinion regarding her claim for service connection for the cause of the Veteran's death.  However, the Board finds that no such opinion was necessary.  There was no evidence of pertinent disability in service, and no evidence suggesting a relationship between his service and death.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Charles v. Principi, 16 Vet. App. 370 (2002).  The duty to assist is not invoked, even under McLendon or Charles, where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. 5103A(a)(2).  There is otherwise no indication of relevant, outstanding records which would support the appellant's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Appellant.  Therefore, the Appellant will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II. Merits of the Substitution Claims

Periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid for a period not to exceed two years, shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).  A claim for such benefits must be filed within one year of the Veteran's death.  38 C.F.R. § 3.1000(a), (c) (2015).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the Federal Circuit concluded that, for a surviving spouse to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  See also Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996) (a consequence of the derivative nature of the surviving spouse's entitlement to a veteran's accrued benefits claim is that, without the Veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application).

The term "pending claim" means an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c) (2015).  The term "finally adjudicated claim" means an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier.  38 C.F.R. § 3.160(d) (2015); see also 38 C.F.R. §§ 20.1103, 20.1104 (2015).  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4) (2015); Hayes v. Brown, 4 Vet. App. 353 (1993).

With regard to the Appellant's claim of entitlement to accrued benefits, the Board observes that, at the time of his death in April 2012, the Veteran had pending claims of entitlement to service connection for asbestosis, entitlement to an evaluation in excess of 40 percent for bilateral hearing loss, and entitlement to a TDIU.  The Appellant filed a claim for accrued benefits in June 2012, within one year of the Veteran's death.  As such, the Board will consider whether the Appellant is entitled to service connection asbestosis, entitlement to an evaluation in excess of 40 percent for bilateral hearing loss, and entitlement to a TDIU for accrued benefits based on the evidence of record at the time of the Veteran's death.  38 C.F.R. § 3.1000 (2015).

	Service Connection for Asbestosis

Prior to his death, the Veteran argued that he was exposed to asbestos during the Veteran's active duty service while serving in the U.S. Navy aboard the U.S.S. Helena.  The Veteran stated that he worked in the laundry room, which was surrounded by pipes coated with asbestos.  He also stated that he had to periodically paint the pipes.  As a result of his in-service asbestos exposure, the Veteran argued that he developed asbestosis.  See February 2010 and November 2011 statements and May 2010 VA examination.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestosis or other asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases which provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88- 8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have been included in VA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chap. 1, Sec. I., Para. 3 (August 7, 2015) (hereinafter "M21-1").  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4-00 (April 13, 2000).

The aforementioned provisions of M21-1 have been rescinded and reissued as amended in 2015.  See M21-1, Part IV, Subpart ii, Chap. 2, Sec. C, entitled "Service Connection for Disabilities Resulting from Exposure to Environmental Hazards or Service in the Republic of Vietnam (RVN)."

VA must analyze the Appellant's claim of entitlement to service connection for asbestosis, under these administrative protocols using the specified criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  The exposure may have been direct or indirect, and the extent or duration of exposure is not a factor.  M21-1, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 2f.

The manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  As to occupational exposure, exposure to asbestos has been shown in insulation, mining, milling, demolition of old buildings, carpentry and construction, and shipyard workers, and others including workers involved in the manufacture and servicing of friction products such as clutch facings and brake linings.  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 2a-g.

Military personnel records confirm that the Veteran served as a laundryman aboard the U.S.S. Helena from February 1950 to December 1951.  

The Veteran's service treatment records do not reflect any complaints, treatment or diagnosis for any respiratory problems.  Upon separation in 1952, the examiner noted that the Veteran had normal lungs and chest clinical evaluation results and a negative chest x-ray.  No defects were noted and he was found physically qualified for release from active duty.  See July 1952 and August 1952 separation examinations.

The first post-service treatment record related to the Veteran's respiratory problems was in 2005.  

In a March 2005 private physician's report and subsequent December 2007 amendment prepared for the Veteran, a private pulmonologist, Dr. A.J.S., noted that he had interviewed and examined the Veteran.  Dr. A.J.S. described the Veteran's reported in-service asbestos exposure as well as his reported post-service occupational asbestos exposure from 1952 to 1955 and from 1965 to 1997, where he coated parts with asbestos, was a millwright, worked around boilers and furnaces, and knocked asbestos off of pipes.  Dr. A.J.S. noted that the Veteran had reported smoking pipes until 1955 and one pack of cigarettes a day from 1940 to 1970.  For about 15 years, the Veteran had experienced shortness of breath with running, climbing stairs, and walking quickly for more than 100-200 yards.  He denied symptoms of coughing, wheezing, or mucus production.  

Upon objective evaluation, Dr. A.J.S. found that the Veteran's lungs were clear to auscultation and his cardiac examination revealed a regular heart rate and rhythm without murmurs.  Pulmonary function test studies in March 2005 showed a mild obstructive defect and a mild impairment in diffusion.  A September 2007 chest-x-ray showed that the Veteran had irregular interstitial infiltrates bilaterally in the lower lung zones and no pleural abnormalities.  Based on the objective findings, Dr. A.J.S. opined that the Veteran's "significant exposure to asbestos in the workplace associated with an appropriate latency, and given the roentgenographic and pulmonary function findings....[he felt] with a reasonable degree of certainty that [the Veteran was] diagnosed as having interstitial fibrosis caused by bilateral pulmonary asbestosis."  Dr. A.J.S. concluded that with a reasonable degree of medical certainty that this diagnosis was causally related to the Veteran's workplace exposure to asbestosis from his previously noted jobsites.  

In May 2010, the Veteran was afforded a VA examination.  He reported his in-service and post-service asbestos exposure.  The VA examiner noted that the Veteran had been previously diagnosed with asbestosis, but currently had no significant respiratory symptoms.  He had no productive cough, rarely had sputum production, was able to walk on a treadmill for 15 to 20 minutes at 2.2 miles per hour, was able to walk a flight of stairs without difficulty, and was able to work in his garden.  The VA examiner noted that the Veteran had a pacemaker but no coronary artery disease.  His recent stress test was negative.  Upon objective evaluation, the VA examiner found that the Veteran's lungs had slightly diminished air movement, but no wheezing, rhonchi, or rales was found.  No abnormal cardiac examination results were noted.  The VA examiner noted that his past pulmonary function tests showed a mild obstruction and his diffusion capacity was at 74 percent.  The VA examiner diagnosed the Veteran with mild obstructive lung disease.  A May 2010 chest x-ray revealed mild emphysematous changes with coarse interstitial opacity or haziness in the left lower lung, which might represent early interstitial lung disease or atelectasis.  

Based on a careful review of the evidence, the Board finds that the preponderance of the evidence weighs against the Appellant's claim for service connection for asbestosis.  The record does not include any contrary evidence that the Veteran was exposed to asbestos during his active duty service, therefore, the Board finds that the Veteran's history of asbestos exposure is both competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  However, the Veteran also reported an extensive history of post-service occupational asbestos exposure.  The Board concludes that the Veteran had some level of in-service asbestos exposure.  

Nevertheless, the Board finds that the evidence does not demonstrate that the Veteran had ever been diagnosed with asbestosis.  The March 2005 and December 2007 private opinion of Dr. A.J.S. that the Veteran had interstitial fibrosis caused by bilateral pulmonary asbestosis was not consistent with the September 2007 chest x-ray that did not show evidence of asbestosis.  Indeed, no pleural abnormalities were noted.  Furthermore, Dr. A.J.S.'s opinion that the Veteran had interstitial fibrosis caused by bilateral pulmonary asbestosis is not an actual diagnosis of asbestosis.  Indeed, this opinion lacks clarity, and is not probative or persuasive, because it makes a bare assertion that asbestosis somehow caused the interstitial fibrosis without evidence of the presence of asbestosis.  There remains no objective medical evidence to support the notion asbestosis ever existed in the Veteran's lungs.  Finally, in the May 2010 VA examination, the VA examiner found that the Veteran had no significant respiratory symptoms and his chest x-ray revealed mild emphysematous changes, which might indicate early interstitial lung disease or atelectasis.  No asbestosis diagnosis was made.  Therefore, the Board concludes that the evidence does not demonstrate that the Veteran had been clinically diagnosed with asbestosis.  

In sum, as the preponderance of the evidence weighs against finding in favor of the Appellant's claim of entitlement to service connection for asbestosis, the benefit-of-the-doubt rule does not apply, and service connection for asbestosis must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      Higher Evaluation Claim

The Veteran stated that his bilateral hearing loss was worse than his current 40 percent evaluation represented.  He said that he could not hear when people spoke to him in average voice, that he had difficulty hearing during social occasions in the presence of background noise, and that he had to turn up the television and radio so loudly that his wife complained the sound hurt her ears.  See November 2011 VA Form 9.    

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. 

The Veteran's bilateral hearing loss is currently evaluated as 40 percent disabling under 38 C.F.R. § 4.85, Diagnostic Code 6100, effective June 4, 2007.  

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (Hz).  38 C.F.R. § 4.85, Diagnostic Code 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Where impaired hearing is service connected in only one ear, the non-service connected ear will be assigned a Roman numeral I for rating purposes.    

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels (dB) or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2015).  Further, when the average puretone threshold is 30 dB or less at 1000 Hertz, and 70 dB or more at 2000 Hz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher level.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2015).

A March 2010 VA treatment record documents that the Veteran underwent an audiological evaluation.  Test results of puretone thresholds were in the right ear at 1000, 2000, 3000, and 4000 Hz of 60, 75, 95, and 100 dB, respectively, for an average over the four frequencies of interest of 82.5 dB.  Test results of puretone thresholds were in the left ear at 1000, 2000, 3000, and 4000 Hz of 55, 70, 80 and 90 dB, respectively, for an average over the four frequencies of interest of 73.75 dB.   Speech audiometry, using the Maryland CNC word list, revealed speech recognition scores of 48 percent in the right ear and 68 percent in the left ear.  These results show that the Veteran had exceptional hearing loss bilaterally as contemplated in 38 C.F.R. § 4.86.  

The March 2010 measurement results for the right ear show that the application of 38 C.F.R. § 4.85 Table VI results in the assignment of Roman Numeral IX and the application of 38 C.F.R. § 4.85 Table VIa results in the assignment of Roman Numeral VII.  For the left ear, application of 38 C.F.R. § 4.85 Table VI and Table VIa result in the assignment of Roman Numeral VI.  As the Table VI results reflect a higher Roman Numeral for the right ear, Roman Numeral IX will be used for the purpose of determining a disability rating.  A 40 percent rating is derived from Table VII of 38 C.F.R. 4.85 by intersecting row IX with column VI.  

At a December 2010 VA examination, the Veteran's puretone threshold results were in the right ear at 1000, 2000, 3000, and 4000 Hz of 55, 75, 90, and 95 dB, respectively, for an average over the four frequencies of interest of 78.75 dB.  Test results of puretone thresholds were in the left ear at 1000, 2000, 3000, and 4000 Hz of 55, 70, 80, and 90 dB, respectively, for an average over the four frequencies of interest of 73.75 dB.  Speech audiometry, using the Maryland CNC word list, revealed speech recognition scores of 60 percent in the right ear and 72 percent in the left ear.  These results show that the Veteran had exceptional hearing loss bilaterally.  

The December 2010 measurement results for the right ear show that the application of 38 C.F.R. § 4.85 Table VI and Table VIa result in the assignment of Roman Numeral VII.  For the left ear, application of 38 C.F.R. § 4.85 Table VI and Table VIa result in the assignment of Roman Numeral VI.  A 30 percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row VII with column VI.  

At a November 2011 VA examination, the Veteran's puretone threshold results were in the right ear at 1000, 2000, 3000, and 4000 Hz of 55, 80, 95, and 95 dB, for an average over the four frequencies of interest of 81.25 dB.  Test results of puretone thresholds were in the left ear at 1000, 2000, 3000, and 4000 Hz of 55, 70, 80, and 85 dB, for an average over the four frequencies of interest of 72.5 dB.  Speech audiometry, using the Maryland CNC word list, revealed speech recognition scores of 56 percent in the right ear and 72 percent in the left ear.  These results show that the Veteran had exceptional hearing bilaterally.

The November 2011 measurement results for the right ear show that the application of 38 C.F.R. § 4.85 Table VI results in the assignment of Roman Numeral VIII and the application of 38 C.F.R. § 4.85 Table VIa results in the assignment of Roman Numeral VII.  For the left ear, application of 38 C.F.R. § 4.85 Table VI and Table VIa result in the assignment of Roman Numeral VI.  As the Table VI results reflect a higher Roman Numeral for the right ear, Roman Numeral VIII will be used for the purpose of determining a disability rating.  A 40 percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row VIII with column VI.  

The March 2010, December 2010, and November 2011 audiological test results do not provide for assignment of an evaluation in excess of 40 percent for the Veteran's bilateral hearing loss.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  Here, the November 2011 VA examiner noted that the Veteran reported misunderstanding instructions and orders at work.  

The Board has considered the Veteran's statements that his bilateral hearing loss was worse than his current 40 percent evaluation reflects and that he was entitled to a higher evaluation for such hearing loss.  However, in determining the actual degree of disability, an objective examination is most probative of the degrees of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot necessarily meet the burden imposed by the rating criteria under 38 C.F.R § 4.85, Diagnostic Code 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability.  Cf. Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability, .... [and] it is the Secretary who knows the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.").

In sum, the Board finds that there is no audiological evidence of record to support an evaluation in excess of 40 percent for the Veteran's bilateral hearing loss.  The preponderance of the evidence is against the claim, therefore, the Veteran's claim for a higher evaluation must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

The Board's findings above are based on the rating schedule.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Schedular ratings are based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15 (2015).

The Board has considered whether the Veteran's bilateral hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). The Veteran's service-connected bilateral hearing loss is manifested by symptoms of decreased hearing acuity, difficulty hearing normal conversational speech and difficulty hearing speech with background noise.  These symptoms and their resulting effects are fully contemplated by the rating schedule, which takes into account that a loss of hearing acuity would reasonably expect to result in some difficulty hearing speech.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In addition, the Veteran does not display any of the related factors, such as frequent periods of hospitalization or marked interference with employment contemplated in the rating schedule. 

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

Finally, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

      TDIU

The Veteran is also seeking a TDIU.  Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. §§ 3.340 , 4.15.  A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  Marginal employment shall not be considered substantially gainful employment. Substantially gainful employment is defined as work that is more than marginal, which permits the individual to earn a "living wage." Id.  Marginal employment is defined as an amount of earned annual income that does not exceed the poverty threshold determined by the Census Bureau. 38 C.F.R. § 4.16(a) . 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation. Moore v. Derwinski, 1 Vet. App. 356 (1991).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities. 38 C.F.R. §§ 3.341 , 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

The Veteran currently has a combined evaluation of 50 percent for his service-connected disabilities: bilateral hearing loss as 40 percent disabling and tinnitus as 10 percent disabling.  At a combined 50 percent evaluation, the Veteran's service-connected disabilities do not render him eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  The rating board did not refer this case for extraschedular consideration.

The Board notes that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator. See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Thus, the VA examiners' conclusions are not dispositive. However, the observations of the examiners regarding functional impairment due to the service-connected disability go to the question of physical or mental limitations that may impact his ability to obtain and maintain employment.

In this case, and for the reasons set forth below, the Board concludes that the evidence of record does not indicate that referral is warranted to the Director of the Compensation and Pension service under the provisions of 38 C.F.R. § 4.16(b).  

The Veteran submitted a September 2011 VA Form 21-8940 in which he stated that he was prevented from securing or following any substantially gainful occupation based on his bilateral hearing loss.  He reported that he had last worked full-time and became too disabled to work in 1997.  He was last employed doing mill work from 1985 to 1997.  He affirmatively denied leaving his last job because of his disability.  The Veteran had not tried to obtain employment since 1997.  He had completed high school, but noted no other education or training. 

The Veteran reported that he had worked several jobs after his discharge from the Navy, including construction and millwright.  See February 2010 statement.  As previously discussed above, the Veteran reported difficulty hearing speech at an average volume and with background noise and that he misunderstood verbal instructions and orders at work.  

At a November 2011 VA examination, the VA examiner noted that the Veteran had been issued hearing aids 15 years earlier and that he wore them most of the time.  The VA examiner found that hearing loss does not impact physical work.  The VA examiner found that the Veteran's bilateral hearing loss would impact sedentary work that required understanding verbal instructions or speaking with customers, but with the use of hearing aids or assistive listening devices gainful employment could be obtained.  As the Veteran would be required to wear hearing protection and he would have difficulty understanding and following verbal orders, the VA examiner concluded that the Veteran would be unable to return to work in construction or in factories.  

The evidence of record does not reveal factors outside the norm for causing unemployability.  Although the Veteran would be restricted to performing certain occupations due to his service-connected hearing loss, the evidence does not show that he would be physically incapable of functioning in an occupational setting.  Indeed, the November 2011 VA examiner explained that hearing loss was not a bar to physical work.  Furthermore, the Veteran's bilateral hearing loss has not been shown to be severe enough to warrant a higher evaluation that would demonstrate that the Veteran's level of functioning had been significantly diminished. The Board emphasizes that the rating schedule is intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In any case, the Veteran admitted that he did not leave his last employment because of his bilateral hearing loss and that he had made no attempts to obtain employment since he was last employed.  The lack of employment does not mean that the Veteran is unemployable.  The Veteran has not provided any evidence that he would not be able to secure or follow substantially gainful employment due to his service-connected disabilities.  

As noted above, in reaching a decision, when determining whether referral for extra-schedular TDIU is warranted, it is necessary that the record reflect some factor which takes the case outside the norm with respect to a similar level of disability under the rating schedule. The Board cannot find any evidence of record which would take this case outside the norm with respect to the Veteran's level of disability. Further, while the Veteran's symptoms may affect employment, the evidence would need to show that it was factually ascertainable his service-connected hearing loss and tinnitus resulted in his inability to obtain or retain employment. This is not established by the evidence. To the extent the service-connected disabilities affect the Veteran's employment, the assigned schedular ratings for the disabilities compensate the Veteran for such impairment.  Thus, referral for extraschedular consideration is not appropriate and a TDIU rating is not warranted.  See 38 C.F.R. § 4.16(b).  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.  

III. Service Connection for Cause of Death

The Appellant contends that the Veteran died as a result of cardiopulmonary arrest, which was caused by his inability to breathe due to the damage done to his lungs by asbestosis.  See February 2013 VA Form 9. 

Determinations as to whether service connection may be granted for a disability that To establish service connection for the cause of a veteran's death, the evidence must show that the disease which caused death was incurred in or aggravated by service or that a service-connected disability caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312  (2015). 

For a service-connected disability to be the cause of death, it must singly, or with some other condition be the immediate or underlying cause, or be etiologically related.  For it to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312  (2014).  That is to say, it must be shown that a service-connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c); see Harvey v. Brown, 6 Vet. App. 390, 393 (1994). 

Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Generally, minor service connected disabilities, particularly those of a static nature or those not materially affecting a vital organ (e.g., those disabilities affecting muscular or skeletal functions), are not held to have contributed to a death that is primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2), (3) (2015).

The basic facts are not in dispute.  The Veteran's death certificate lists the immediate cause of the Veteran's death was as cardiopulmonary arrest due to gastrointestinal hemorrhage.  

As previously discussed above, the evidence demonstrates that the Veteran is not entitled to service connection for asbestosis as such was not clinically diagnosed.  The Veteran's only service-connected disabilities are for bilateral hearing loss and tinnitus.  The Appellant does not contend, and there is no medical evidence to show, that these disabilities somehow contributed to the Veteran's death from cardiopulmonary arrest.  Indeed, the Appellant has provided no medical evidence in support of her claim.  

Essentially, the Appellant has offered her opinion as to the cause of the Veteran's death; however, she has not demonstrated that she has any knowledge or training in determining the etiology of medical conditions.  In other words, she is a layperson, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.  

The Board finds that the question of whether the Veteran's cause of death was related to his service is too complex to be addressed by a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  This connection or etiology is not amenable to observation alone.  Thus, the Appellant's opinion of the cause of the Veteran's death is not competent evidence and is entitled to no probative weight.

In sum, the competent evidence does not establish that a service-connected disability was either the principal or contributory cause of the Veteran's death.  There is also no evidence that the Veteran had asbestosis at the time of his death.  Accordingly, the preponderance of the evidence is against the Appellant's claim of entitlement to service connection for the cause of the Veteran's death, so the benefit-of-the-rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to service connection for asbestosis for purposes of accrued benefits is denied.

Entitlement to an evaluation in excess of 40 percent for bilateral hearing loss for purposes of accrued benefits is denied.

Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities for purposes of accrued benefits is denied.  

Entitlement to service connection for the cause of the Veteran's death.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


